Citation Nr: 0008966	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  97-10 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for scars, 
residuals of shell fragment wounds to the right lower 
extremity.

2.  Entitlement to a compensable evaluation for scars, 
residuals of shell fragment wounds to the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This rating decision, in part, 
granted service connection for multiple scars of the lower 
legs as residuals of shell fragment wounds assessed as 0 
percent (noncompensable) disabling effective August 1996.

This matter was remanded in May 1999 for the purpose of 
obtaining additional medical evidence.  This case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Shell fragment wound residuals, right lower extremity, 
are manifested by three small healed scars on the anterior 
surface of the mid, lower right leg each measuring about 0.5 
cm, completely healed, pinkish-white in nature, painless, 
non-tender, non-adherent, without functional impairment of 
the right leg muscles or circulatory system.

2.  Shell fragment wound residuals, left lower extremity, are 
manifested by four small healed scars on the anterior surface 
of the mid, lower left leg each measuring about 0.5 cm, 
completely healed, pinkish-white in nature, painless, non-
tender, non-adherent, without functional impairment of the 
left leg muscles or circulatory system.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for scars, 
residuals shell fragment wounds to the right lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.56, 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999).

2.  The criteria for a compensable evaluation for scars, 
residuals shell fragment wounds to the left lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.56, 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection, and, as such, the claims for the increased 
evaluations are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issues has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeals 
arise from initial rating decisions which established service 
connection and assigned the initial disability evaluations, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 127 (1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In December 1996, the veteran's private physician, Robert A. 
Williams, M.D., reported that he had treated the veteran for 
many years for leg pain caused by shrapnel, incurred during 
active service.  Dr. Williams did not indicate whether the 
veteran had painful scars or muscular pain in one or both 
lower extremities.  As a result of the May 1999 remand Dr. 
Williams' treatment records were requested.  However, by a 
statement dated July 1999 the veteran indicated that Dr. 
Williams had retired and there was no way to obtain medical 
treatment records.

The veteran was afforded a VA examination for scars in 
December 1996 which found the scars on the veteran's legs to 
be without evidence of keloid formation or evidence of 
herniation; there was no inflammation, swelling, depression, 
or compromise of the vascular supply or ulceration; the scars 
were not tender or painful; there was no limitation of 
function restricted to scars of the lower extremities.  The 
diagnosis was scars due to blast injury in the left lower 
leg, four small scars completely healed.  In the right lower 
leg three scars completely healed.

A VA examination for muscles was conducted in December 1996 
which showed no evidence of tissue loss in either lower 
extremity.  Although the veteran described a grenade 
explosion and bullets which passed through both legs in the 
calf muscles, clinically that could not be found as there was 
no exit marks in the calf area.  There were some scars seen 
in the dorsal anterior aspect of the middle lower legs on 
both sides.  There were no exit scars seen on any other side, 
posterior or lateral side of the legs.  As such, the examiner 
indicated that the marks could not be concluded as full 
penetrated wounds or exit wounds and the bullets were not 
seen on the x-rays.  The examiner indicated that the wounds 
must have been superficial marks.  There were no adhesions, 
no damage to the bones, joints or nerves.  Weakness on 
strength of the left lower leg was noted.  The strength was 
defined as good and range of movement was full to normal 
resistance.  The veteran did get pain in the extremes of 
dorsiflexion of the lower leg and in the extremes of flexion, 
especially in the squatting position, and got pain in the 
middle of the calf on the left leg.  On the right side, the 
strength was normal and against normal resistance there was 
no pain or any weaknesses.  Evidence was noted in the 
extremes of flexion of the left leg and on palpation, the 
veteran experienced pain along the muscular tendon attachment 
along the tibial bone on the left lower leg.  There was no 
evidence of muscle hernia.  The diagnoses were chronic 
muscular tenderness/inflammation of the left lower leg and 
varicose veins in both legs.

The veteran was also afforded a VA general medical 
examination in December 1996 and reported shooting pain in 
the left lower leg, worse for the past two years.  He claimed 
pain developed in the past, but for the last two years, the 
pain was getting worse especially while walking.  He 
sometimes got pain early in the morning when he woke up and 
claimed a nagging pain if he did not get the shooting pain on 
walking.  The pain lasted for approximately the entire day if 
it was the nagging pain.  The examination showed slow 
walking, the examiner noting there was no limp but when he 
tried to walk a little faster there appeared to be a limp on 
the left side.  On the left lower leg there were four small 
healed scars on the anterior surface of the mid, lower left 
leg each measuring about 0.5 cm, completely healed, pinkish-
white in nature.  The right lower leg had similar findings 
and were found in the same area of anterior dorsal, mid, 
lower right leg, but this time it was three small scars which 
were the same size, 0.5 cm, completely healed, pinkish-white 
in nature.  There was no wasting of muscles or any weakness 
of the muscles seen except for some tenderness which was 
elicited on palpation on the calf muscle along the origin of 
the tibia surface.  There appeared to be mild tenderness in 
the tendons of the calf muscles.  There was no wasting, 
fibrosis or weakness of the muscles.  The veteran experienced 
pain in the squatting position and unable to bend the knee 
completely associated with pain which he claimed arose from 
the calf muscle in the squatting position and the pain was 
felt along the area where the muscle attached to the tibial 
bones.

Due to reported findings above that were unclear or 
conflicting the Board remanded for an examination to clarify 
those findings.  A VA examination was conducted in October 
1999 in which the veteran reported occasional numbness to his 
bilateral lower extremities.  The examination showed slight 
hypopigmentation in small circular distributions scattered 
along the areas of his bilateral anterior tibias.  These were 
nonpalpable, nontender and did not reveal any atrophy.  They 
were minimally visible with their discoloration in effect of 
hypopigmentation but there was no deficit that could be 
elicited.  The veteran did have normal ambulation and gait 
and he did have normal muscle formation.  He did have normal 
range of motion of his bilateral lower extremities.  The 
examiner noted that except for his subjective complaint of 
occasional lower extremity numbness, his physical examination 
was completely within normal limits.  Vascular studies with 
ankle brachial indexes were normal and wave forms were normal 
with the conclusion of normal arterial flow of the bilateral 
lower extremities.  The right tibia and fibula were normal as 
was the left.  X-ray evaluation and EMG revealed very mild 
bilateral S1 nerve root irritation, in which the examiner 
indicated would probably explain the veteran's complaints of 
leg numbness, but was not related to his gunshot wound or 
previous shrapnel injury.  There was no evidence of retained 
shrapnel on the studies and no evidence of the injury being 
the cause of any deficit whatsoever.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, scars are to 
be rated based on limitation of the part affected.  In view 
of the VA examiner's opinion that there was no limitation of 
function due to the veteran's scars, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for shell fragment wound scars, lower right 
extremity and lower left extremity.  Also for consideration 
are Diagnostic Codes 7803 and 7804.  Under Diagnostic Code 
7803, a 10 percent evaluation is warranted for superficial 
scars that are poorly nourished, with repeated ulceration.  
Under Diagnostic Code 7804, a 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  In view of the fact that there 
is no indication that the veteran's scars are poorly 
nourished, there is no ulceration, and the scars were not 
observed to be tender and painful, compensable evaluations 
are not warranted under either Diagnostic Codes 7803 or 7804.

As the evidence of record reveals that the veteran's residual 
scars, right lower and left lower extremities, shell fragment 
wounds, are well healed and asymptomatic, the Board finds no 
basis for assignment of a compensable evaluation.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805.  


ORDER

Entitlement to a compensable evaluation for scars, residuals 
shell fragment wounds to the right lower extremity, is 
denied.

Entitlement to a compensable evaluation for scars, residuals 
shell fragment wounds to the left lower extremity, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

